Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:   Regarding claim 17, Applicant claims on line 2, “physical ad17.dress,” which Examiner believes is a typographical error.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4, 5, 6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (USPGPUB 20160330167) in view of ONNO et al (USPGPUB 20170272274) and Mulka et al (USPGPUB 20180191679.) 

Regarding claim 1, Cai et al disclose operating a device for controlling a flow rule in a software defined network (SDN), the method comprising:
receiving a physical address request packet to enable a first host to communicate with a second host from a first network device connected to the first host (see Figure 3, external device 2/host2 receiving an ARP request message (physical address request) from external device 1/host1, where the ARP message includes MAC or IP address, (see para: 0003, 0091, 0092, in configuration with SDN and flow rule messaging);
transmitting the received physical address request packet to a second network device connected to the second host (see Figure 3, external device 2/host2 receiving an ARP request message (physical address request) from external device 1/host1, where the ARP message includes MAC or IP address; (also see para; 0015, 0016, 0037, 0038) 
receiving a physical address response packet including a physical address of the second host from the second network device (see Figure 3, external device 2/host2 receiving an ARP request message (physical address request) from external device 1/host1, where the ARP message includes MAC or IP address.)
Although Cai et al fail to teach a flow rule relating to a transmission path of a data packet transmitted from the first host to the second host, wherein the flow rule has been generated based on a physical address of the first host and the physical address of the second host, analogous art, ONNO et al disclose where the flow rule is generated w/r to the data path along with network packets, whereby there exist network device associated with first network and a device associated home network1 and home network2 (host1/host2) (see abstract, Figure 1, para: 0004, 0008, 0018.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement a flow rule relating to a transmission path of a data packet transmitted from the first host to the second host, wherein the flow rule has been generated based on a physical address of the first host and the physical address of the second host as taught by ONNO et al with the teachings of Cai et al for the purpose of further overseeing the routing of data flow in a SDN system. 
Although Cai et al and ONNO et al fail to teach transmitting, to the first network device and the second network device, in analogous art, Mulka et al disclose distributing data flow rules to network devices after generation of data flow rules corresponding to data flow path (see Figure 3.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement transmitting flow rules to the first network device and the second network device as taught by Mulka et al with the combined teachings of Cai et al 

Regarding claim 4, Cai et al further disclose wherein the physical address request packet comprises an Internet protocol (IP) address of the second host (see Figure 3, ARP include IP address w/r external device2 (host2).)

Regarding claim 5, Cai et al further disclose transmitting the received physical address response packet to the first network device so as to allow the first host to acquire the physical address of the second host (see Figure, para: 0117, 0119 and 0127, first host/external device 1 acquires address of second/external device 2.)

Regarding claim 6, Cai et al disclose a device for controlling a flow rule in a software defined network (SDN), the device comprising:
a transceiver (see figure 6 and 9, para: 0033, 0034, 0037, transceiver) configured to be able to communicate with a first network device connected to a first host and a second network device connected to a second host (see Figure 3, external device 2/host2 receiving an ARP request message (physical address request) from external device 1/host1, where the ARP message includes MAC or IP address, (see para: 0003, 0091, 0092, in configuration with SDN and flow rule messaging); and at least one processor connected to the transceiver (see Figure 6 and Figure 9, para: 0037, transceiver connected to processor), 
(see Figure 6 and Figure 9)   configured to:
control the transceiver to receive a physical address request packet to enable the first host to communicate with the second host from the first network device (see Figure 3, external device 2/host2 receiving an ARP request message (physical address request) from external device 1/host1, where the ARP message includes MAC or IP address, (see para: 0003, 0091, 0092, in configuration with SDN and flow rule messaging);
control the transceiver to transmit the received physical address request packet to the second network device connected to the second host (see Figure 3, external device 2/host2 receiving an ARP request message (physical address request) from external device 1/host1, where the ARP message includes MAC or IP address; (also see para; 0015, 0016, 0037, 0038);
control the transceiver to receive a physical address response packet including a physical address of the second host from the second network device, in response to the physical address request packet (see Figure 3, external device 2/host2 receiving an ARP request message (physical address request) from external device 1/host1, where the ARP message includes MAC or IP address.)  
Although Cai et al fail to teach a control transceiver to transmit flow rule relating to a transmission path of a data packet transmitted from the first host to the second host, wherein the flow rule has been generated based on a physical address of the first host and the physical address of the second host, analogous art, ONNO et al disclose where the flow rule is generated w/r to the data path along with network packets,  (see abstract, Figure 1, para: 0004, 0008, 0018.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement a flow rule relating to a transmission path of a data packet transmitted from the first host to the second host, wherein the flow rule has been generated based on a physical address of the first host and the physical address of the second host as taught by ONNO et al with the teachings of Cai et al for the purpose of further overseeing the routing of data flow in a SDN system. 
Although Cai et al and ONNO et al fail to teach transmitting, to the first network device and the second network device, in analogous art, Mulka et al disclose distributing data flow rules to network devices after generation of data flow rules corresponding to data flow path (see Figure 3.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement transmitting flow rules to the first network device and the second network device as taught by Mulka et al with the combined teachings of Cai et al and ONNO et al for the purpose of further overseeing the routing of data flow in a SDN system. 

Regarding claim 12, although Cai and ONNO et al, fail to teach wherein the flow rule is generated using a source MAC address and a destination MAC address, which are determined based on the physical address of the first host and the physical address of the second host, in analogous art, Mulka et al disclose wherein the flow rule is (see Figure 3-5, para: 0017, 0021, 0037, flow rule/flow rule table/configuration updated based on flow ID, such as source MAC address and a destination MAC address.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement the flow rule is generated using a source MAC address and a destination MAC address, which are determined based on the physical address of the first host and the physical address of the second host as taught by Mulka et al with the combined teachings of Cai et al and ONNO et al for the purpose of further overseeing the routing of data flow in a SDN system. 

Regarding claim 18, although Cai and ONNO et al, fail to teach wherein the flow rule is generated using a source MAC address and a destination MAC address, which are determined based on the physical address of the first host and the physical address of the second host, in analogous art, Mulka et al disclose wherein the flow rule is generated using a source MAC address and a destination MAC address, which are determined based on the physical address of the first host and the physical address of the second host (see Figure 3-5, para: 0017, 0021, 0037, flow rule/flow rule table/configuration updated based on flow ID, such as source MAC address and a destination MAC address.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement the flow rule is generated using a source MAC address and 

Regarding claim 9, Cai et al further disclose wherein the physical address request packet comprises an Internet protocol (IP) address of the second host, (see para: 0004, 00090-0011, physical address includes IP address.)

Regarding claim 10, Cai et al further disclose wherein the physical address comprises a media access control (MAC) address (see para: 0004, 0009, 0010, physical address includes MAC address.)

Regarding claim 11, Cai et al further disclose wherein the address response packet comprises the physical address of the first host and the physical address of the second host (see Figure 3, response include address data of external device 1.)

Regarding claim 13, Cai et al disclose wherein the data packet comprises a data packet, a source MAC address of which is identical to the physical address of the first host, and a destination MAC address of which is identical to the physical address of the second host (see para: 0097, 0117, 0119 and 0127.)

Regarding claim 14, Cai et al disclose wherein the at least one processor controls the transceiver such that the received physical address response packet is transmitted to the first network device, so as to allow the first host to acquire the physical address of the second host (see para: 0117, 0119 and 0127, first host/external device 1 acquires address of second/external device 2.)

Regarding claim 15, Cai et al disclose wherein each of the first network device and the second network device comprises an SDN switch or an SDN router (SDN network/host includes a switch, see Figure 1A, para: 0003, 0004, 0054, switch of SDN network.)

Regarding claim 16, Cai et al disclose wherein the physical address comprises a media access control (MAC) address (see para: 0004, 0009, 0010, physical address includes MAC address.)

Regarding claim 17, Cai et al disclose wherein the address response packet comprises the physical ad 17. dress of the first host and the physical address of the second host (see para: 0096, 0105, 0127, response packet includes address of an external device (source/host and switch (destination/host.))

Regarding claim 19, Cai et al disclose wherein the data packet comprises a data packet, a source MAC address of which is identical to the physical address of the (see para: 0097, 0117, 0119 and 0127.)

Regarding claim 20, Cai et al disclose wherein each of the first network device and the second network device comprises an SDN switch or an SDN router (SDN network/host includes a switch, see Figure 1A, para: 0003, 0004, 0054, switch of SDN network.)

Claim 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (USPGPUB 20160330167) in view of ONNO et al  (USPGPUB 20170272274) and Mulka et al (USPGPUB 20180191679) as applied to claim 1 and 6 above, and further in view of Bui et al (USPGPUB 20160197876.)

Regarding claim 2, although Cai, ONNO and Mulka fail to teach wherein the physical address request packet comprises an address resolution protocol (ARP) request packet of an IP version 4 (IPv4) network, and the physical address response packet comprises an ARP response packet of the IP version 4 (IPv4) network, Bui et al disclose ARP request/response w/r IPv4 (see para; 0003 and 0032, ARP request includes IPv4 associated with MAC address.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement transmitting wherein the physical address request packet comprises an address resolution protocol (ARP) request packet of an IP version 4 (IPv4) network, and the physical address response packet comprises an ARP 

Regarding claim 3, although Cai, ONNO and Mulka fail to teach 
wherein the physical address request packet comprises a neighbor solicit (NS) packet of an IP version 6 (IPv6) network, and the physical address response packet comprises a neighbor advertisement (NA) packet of the IP version 6 (IPv6) network, in analogous art, Bui et al suggest applying NDP in IPv6 (neighbor solicitation and neighbor advertisement (see para; 0019, 0032 IPv6 associated with MAC address.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement wherein the physical address request packet comprises a neighbor solicit (NS) packet of an IP version 6 (IPv6) network, and the physical address response packet comprises a neighbor advertisement (NA) packet of the IP version 6 (IPv6) network as taught by Bui et al with the combined teachings of Cai et al, ONNO et al and Mulka et al for the purpose of further overseeing the routing of data flow in a SDN system. 

Regarding claim 7, although Cai, ONNO and Mulka fail to teach wherein the physical address request packet comprises an address resolution protocol (ARP) request packet of an IP version 4 (IPv4) network, and the physical address response packet comprises an ARP response packet of the IP version 4 (IPv4) network, Bui et al (see para; 0003 and 0032, ARP request includes IPv4 associated with MAC address.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement transmitting wherein the physical address request packet comprises an address resolution protocol (ARP) request packet of an IP version 4 (IPv4) network, and the physical address response packet comprises an ARP response packet of the IP version 4 (IPv4) network as taught by Bui et al with the combined teachings of Cai et al, ONNO et al and Mulka et al for the purpose of further overseeing the routing of data flow in a SDN system. 

Regarding claim 8, although Cai, ONNO and Mulka fail to teach 
wherein the physical address request packet comprises a neighbor solicit (NS) packet of an IP version 6 (IPv6) network, and the physical address response packet comprises a neighbor advertisement (NA) packet of the IP version 6 (IPv6) network, in analogous art, Bui et al suggest applying NDP in IPv6 (neighbor solicitation and neighbor advertisement (see para; 0019, 0032 IPv6 associated with MAC address.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement wherein the physical address request packet comprises a neighbor solicit (NS) packet of an IP version 6 (IPv6) network, and the physical address response packet comprises a neighbor advertisement (NA) packet of the IP version 6 (IPv6) network as taught by Bui et al with the combined teachings of Cai et al, ONNO et al and Mulka et al for the purpose of further overseeing the routing of data flow in a SDN system. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones 
/Prenell P Jones/
Examiner, Art Unit 2467 
June 10, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467